—Per Curiam.
Respondent was admitted to practice by this Court in 1980. He maintains an office for the practice of law in Albany.
Having granted a motion by petitioner, the Committee on Professional Standards, for an order declaring that the petition and respondent’s answers raised no factual issues and having heard respondent in mitigation, we find respondent guilty of the professional misconduct charged and specified in the petition, except insofar as charge III alleged violation of the Code of Professional Responsibility DR 2-106 (22 NYCRR 1200.11).
In June 1999, the Second Circuit Court of Appeals issued a decision sanctioning four attorneys for neglect of criminal appeals (Matter of Flannery, 186 F3d 143), including respondent who was fined $3,000 and suspended for a period of two years. In a prior decision, this Court disciplined one of the other four attorneys for his defalcations before the Federal court (Matter of Banagan, 271 AD2d 748). Respondent also neglected a client matter and failed to promptly refund to the client all or part of the $250 fee the client had paid. In addition, respondent failed to respond to letters from petitioner investigating his misconduct. Petitioner also advises that it has previously issued respondent three letters of caution and two admonitions as the result of other unrelated misconduct.
We conclude that under the particular circumstances presented, especially those urged in mitigation, respondent should be suspended from practice for a period of one year.
Mercure, J. P., Crew III, Mugglin, Rose, and Lahtinen, JJ., concur. Ordered that respondent is found guilty of the professional misconduct charged and specified in the petition, except insofar as charge III alleged violation of the Code of Professional Responsibility DR 2-106 (22 NYCRR 1200.11); and it is further ordered that respondent is suspended from practice for a period of one year, effective 20 days from the date of this order, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of an*941other; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) regulating the conduct of suspended attorneys.